PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BISHAI et al.
Application No. 16/083,848
Filed: September 10, 2018
For: Methods of Producing Aggregate-Free Monomeric Diphtheria Toxin Fusion Proteins and Therapeutic Uses
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed
February 8, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement, no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 19, 2020. The issue fee was paid on January 15, 2021. Accordingly, the application became abandoned on January 16, 2021. A Notice of Abandonment was mailed January 26, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1)
an oath or declaration for five joint inventors, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a
patent.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-
0986. Telephone inquiries regarding status or the processing as a patent should be directed to the
Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions